Smith, J. (dissenting).
I agree with defendant that the belated testing of the towel was a violation of CPL 240.20 (1) (c), which requires the People to make available upon a defendant’s demand “[a]ny written report . . . concerning a . . . scientific test or experiment.” The statute does not require the People to test anything—only to make available such tests as they have— but when, as here, the People delay the testing until well after the trial has begun, the effect is to defeat the purpose of the statute. If the People had done this deliberately, I might agree with the majority that the trial court should have precluded the results of the test, or ordered a mistrial.
But it is undisputed that the People were guilty of no more than an innocent mistake. Under these circumstances, the trial court did not abuse the discretion given to it by CPL 240.70 (1), which says that, where a party has failed to comply with a discovery obligation, the court may, among other things, “grant a continuance, issue a protective order, prohibit the introduction of certain evidence or the calling of certain witnesses or take any other appropriate action.” When it became known that the towel had not been tested, the court asked whether defendant “would like to delay the proceedings and see what the evidence is”; and after deciding to admit the test results, the court invited defendant, who had already testified, “to retake the stand to develop any issues concerning the towel.” Defendant declined both offers. I do not think fairness required the trial judge to do more—to choose between excluding relevant evidence and aborting the trial.
The towel was never a major part of the case. It was barely mentioned in the People’s opening; was not mentioned at all in defendant’s; and was the subject of only a few questions during the cross-examination of the complainant. And the belatedly obtained test results were not of much significance, because the complainant’s DNA was not found on the towel. Indeed, as the *891Appellate Division pointed out, the evidence that was obtained— the towel contained defendant’s semen, mixed with other female DNA (presumably his wife’s)—cut both ways. Both sides made use of it, without clear advantage to either, in closing argument. The People argued that, as the majority here suggests, the evidence confirmed the complainant’s familiarity with “her father’s sexual proclivities” (majority mem at 890); but defendant argued that the absence of the complainant’s DNA proved the complainant lied when she claimed to have had sex with defendant shortly before the towel was turned over to the police.
Other evidence played a much larger role at the trial. The complainant’s testimony was strongly corroborated by defendant’s own statements. After his arrest, he wrote to his wife: “It is nobody’s business what a man and his wife and family do in regards to each other if it’s agreed upon jointly.” He wrote to his daughter: “I never forced you ... I never tricked you.” In another letter to his wife, he begged her to read Genesis 19:31-38, recounting incest between Lot and his daughters. “This,” defendant said, “is in the word of God!” The letters are virtually a confession. Any prejudice to defendant from the admission of the test results was insignificant by comparison.
Defendant was convicted after a fair trial. There is no good reason to try this case again.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Pigott and Jones concur in memorandum; Judge Smith dissents in an opinion.
Order modified, etc.